Name: Council Regulation (EEC) No 3332/82 of 3 December 1982 laying down special transitional measures for the recruitment as officials of the European Communities of 56 members of the staff of the headquarters of the European Association for Cooperation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 82 Official Journal of the European Communities No L 352/5 COUNCIL REGULATION (EEC) No 3332/82 of 3 December 1982 laying down special transitional measures (or the recruitment as officials of the European Communities of 56 members of the staff of the headquarters of the European Association for Cooperation HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 A staff member who occupies a post at the head ­ quarters of the Association on 1 January 1982 and who may still occupy a post there at the date of entry into force of this Regulation, may be appointed a probationer official of the Commission of the Euro ­ pean Communities and assigned to one of the posts indicated for that purpose in the Commission esta ­ blishment plan for the financial year 1982. Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the proposal from the Commission, made after obtaining the opinion of the Staff Regula ­ tions Committee ('), Having regard to the opinion of the European Parliament (2), Article 2 The appointment of the staff member referred to in Article 1 shall be carried out by way of derogation from the second and third paragraphs of Article 4, Article 28 (d) and Article 29 of the Staff Regulations of officials of the European Communities after obtaining the opinion of an ad hoc committee set up by the appointing authority to review the qualifications and competence of the staff referred to in Article 1 . Members of the ad hoc committee must have a grade at least equal to that of the post to be filled. Article 3 Whereas under Regulation (EEC) No 3245/81 (3) a European Agency for Cooperation, hereinafter referred to as 'the Agency', was set up with the aim of taking over the activities previously carried out by the Euro ­ pean Association for Cooperation, hereinafter referred to as ' the Association' ; Whereas it is necessary to resolve the problems rela ­ ting to the position of the 56 members of the staff of the headquarters of the Association ; Whereas the 1982 budget of the Communities granted 56 established posts, broken down by grade, to the Commission to enable it to recruit those staff members ; Whereas it is for the Council , acting by a qualified majority on a proposal from the Commission and after consulting the other institutions concerned, to take the necessary special transitional measures, by way of dero ­ gation from the Staff Regulations of officials and conditions of employment of other servants of the European Communities as laid down in Regulation (EEC, Euratom, ECSC) No 259/68 (4), as last amended by Regulation (ECSC, EEC, Euratom) No 372/82 (*), By way of derogation from Articles 31 and 32 of the Staff Regulations, officials recruited by virtue of this Regulation shall be appointed to the appropriate grade and step indicated in the table of equivalence in the Annex. Seniority in grade shall be reckoned from the date of appointment as a probationer official . Seniority in step shall be that acquired by the said offi ­ cial in the service of the Association . Article 4 (') OJ No C 201 , 5 . 8 . 1982, p . 7 . O OJ No L 292, 8 . 11 . 1982, p . 93 . (3) OJ No L 328 , 16 . 11 . 1981 , p . 1 . (*) OJ No L 56, 4 . 3 . 1968 , p . 1 . O OJ No L 47, 19 . 2 . 1982, p . 13 . This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. No L 352/6 Official Journal of the European Communities 14. 12. 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 December 1982. For the Council The President Ch . CHRISTENSEN ANNEX Table of grades and steps (Staff Regulations ) EAC hierarchy Grade Step Grade Step A 1 1 , 2, 3 , 4, 5, 6 A2 1 , 2, 3 , 4, 5 , 6 A3 1 , 2, 3 , 4, 5, 6, 7, 8 13 1 , 2, 3 , 4, 5, 6, 7, 8 A4 1 , 2, 3 , 4, 5 , 6 , 7, 8 14 1 , 2, 3 , 4, 5, 6 , 7, 8 A 5 1 , 2, 3, 4, 5, 6, 7, 8 15 1 , 2, 3 , 4, 5 , 6, 7, 8 A6 1 , 2, 3 , 4 , 5 , 6, 7, 8 16 1 , 2, 3 , 4, 5 , 6, 7, 8 A 7 1 , 2, 3 , 4 , 5, 6 17 1 , 2, 3 , 4, 5, 6 A 8 1 , 2 18 1 , 2 B 1 1 , 2, 3, 4, 5, 6, 7, 8 21 1 , 2 , 3 , 4, 5, 6, 7, 8 B 2 1 , 2, 3 , 4, 5 , 6 , 7 , 8 22 1 , 2, 3 , 4, 5 , 6 , 7, 8 B 3 1 , 2, 3 , 4, 5 , 6 , 7 , 8 23 1 , 2 , 3 , 4, 5 , 6 , 7 , 8 B 4 1 , 2, 3 , 4, 5 , 6 , 7 , 8 24 1 , 2, 3 , 4, 5, 6, 7 , 8 B 5 1 , 2, 3 , 4 25 1 , 2, 3 , 4 C 1 1 , 2, 3 , 4, 5 , 6, 7, 8 31 1 , 2, 3 , 4 , 5 , 6 , 7 , 8 C 2 1 , 2, 3 , 4, 5 , 6, 7, 8 32 1 , 2, 3 , 4, 5 , 6, 7 , 8 C 3 1 , 2, 3 , 4, 5, 6, 7, 8 33 1 , 2, 3 , 4, 5 , 6, 7, 8 C 4 1 , 2, 3 , 4, 5 , 6, 7, 8 34 1 , 2, 3 , 4, 5, 6, 7, 8 C 5 1 , 2, 3 , 4 35 1 , 2 , 3 , 4 D 1 1 , 2, 3 , 4, 5 , 6 , 7 , 8 41 1 , 2, 3 , 4, 5 , 6 , 7, 8 D 2 1 , 2, 3 , 4, 5 , 6 , 7 , 8 42 1 , 2, 3 , 4, 5 , 6 , 7 , 8 D 3 1 , 2, 3 , 4, 5 , 6 , 7 , 8 43 1 , 2, 3 , 4, 5 , 6 , 7, 8 D 4 1 , 2, 3 , 4 44 1 , 2, 3 , 4